DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
first elastomeric laminate
strands
first nonwoven
second elastomeric laminate
second nonwoven
first seam
second seam
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The following claimed subject matter lacks proper antecedent basis:
first elastomeric laminate
strands
first nonwoven
second elastomeric laminate
second nonwoven
first seam
second seam

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The language of claim 2 is identical to lines 17-18 in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai et al. (US 2004/0222553) in view of Weber et al. (US 6,352,528)
With reference to claims 1 and 2, Desai et al. (hereinafter “Desai”) discloses a method of constructing a pull-on disposable absorbent article [0002] comprising two leg openings and a waist opening, the article having a first waist region, a second waist region, and a crotch region disposed therebetween (figure 1A), the method comprising: 
forming elastomeric laminates comprising strands and nonwovens, wherein the strands are pre-stretched when attached to the nonwovens as set forth in [0004].
Desai also discloses that the elastomeric laminate may be used for portions of the article which include the waist regions, the outer cover and the side panels [0037]. As shown in figure 1A, the side panels (15), which comprise the elastomeric laminate, has a first, front element and a second, rear element thereby providing first and second elastomeric laminates. 
Each laminate may be attached to a garment-facing surface of the backsheet as shown in figure 1A. 
The first and second laminates are attached together to form first (left side) and second (right side) side seams as set forth in [0037] and as shown in figure 1A.
The difference between Desai and claims 1-2 is the explicit recitation that the forming a chassis comprising a topsheet, a backsheet, and a core therebetween and that the graphics are printed on the nonwoven and viewable from a garment-facing side of the article.
Weber et al. (hereinafter “Weber”) teaches an analogous absorbent article that includes side panels constructed of a elastomeric laminate as set forth in col. 15, lines 35-57.
While it is well known in the art that absorbent articles include a topsheet, a backsheet and a core therebetween, Weber teaches the same in col. 13, lines 46-49.
Weber also teaches multiple graphics that are printed on the absorbent article (col. 20, lines 48-57). The graphics are disposed in both front and rear regions and may include a first graphic (i.e., sun or balloon), a second graphic (i.e., rear ruffles – 62) and a third graphic (i.e., rainbow) where the first and third graphics overlap as shown in figure 1A.
All of the graphics are also viewable from the garment-facing side of the article as shown in figures 1 and 1A.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Desai with the graphics as taught by Weber in order to provide the article with motivational and educations mechanisms to use to improve the speed and quality of the toilet training process as taught by Weber in col. 3, lines 34-36.
With reference to claim 3, Desai discloses a method of constructing a pull-on disposable absorbent article [0002], the article having a first waist region, a second waist region, and a crotch region disposed therebetween (figure 1A), the method comprising: 
Desai also discloses that the elastomeric laminate may be used for portions of the article which include the waist regions, the outer cover and the side panels [0037]. As shown in figure 1A, the side panels (15), which comprise the elastomeric laminate, has a first, front element and a second, rear element thereby providing first and second elastomeric laminates. 
Each laminate may be attached to a garment-facing surface of the backsheet as shown in figure 1A. 
The first and second laminates are attached together to form first (left side) and second (right side) side seams as set forth in [0037] and as shown in figure 1A.
The difference between Desai and claim 3 is the explicit recitation that the forming a chassis comprising a topsheet, a backsheet, and a core therebetween and that the graphics are specifically printed on the nonwoven and viewable from a garment-facing side of the article.
Weber teaches an analogous absorbent article that includes side panels constructed of a elastomeric laminate as set forth in col. 15, lines 35-57.
While it is well known in the art that absorbent articles include a topsheet, a backsheet and a core therebetween, Weber teaches the same in col. 13, lines 46-49.
Weber also teaches multiple graphics that are printed on the absorbent article (col. 20, lines 48-57). The graphics are disposed in both front and rear regions and may include first (ruffles 62) and second (graphics underlying ruffles 62) graphic objects on the nonwoven that forms the first waist regions, and a third, hidden graphic object (94,95) disposed on the chassis in an overlap region that will overlap with substrates that will become first and second waist regions as set forth in col. 2, lines 25-28 and as shown in figure 2. 
All of the graphics are also viewable from the garment-facing side of the article as shown in figures 1, 1A and 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Desai with the graphics as taught by Weber in order to provide the article with motivational and educations mechanisms to use to improve the speed and quality of the toilet training process as taught by Weber in col. 3, lines 34-36.





With reference to claim 4, Desai discloses a method wherein the first and second waist regions are elasticized with elastomeric films as set forth in [0040].  
Regarding claim 5, see the rejection of claim 3.
As to claim 6, Desai discloses a method wherein the first and second waist regions are further elasticized with elastomeric strands as set forth in [0004].  
With reference to claim 7, Desai teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 3.
The difference between Desai and claim 7 is the explicit recitation that the method further comprising printing a fourth graphic object on the chassis, wherein the third graphic object is forward of a lateral axis of the absorbent article and wherein the fourth graphic object is backward of the lateral axis.  
Weber teaches multiple graphics that are printed on the absorbent article (col. 20, lines 48-57). The graphics include a third and fourth graphic objects as recited as shown in annotated figure 2 below. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Desai with the graphics as taught by Weber in order to provide the article with motivational and educations mechanisms to use to improve the speed and quality of the toilet training process as taught by Weber in col. 3, lines 34-36.

[AltContent: textbox (central zone)][AltContent: arrow][AltContent: textbox (side zone)][AltContent: arrow][AltContent: textbox (fourth graphic object)][AltContent: arrow][AltContent: arrow][AltContent: textbox (side zone)][AltContent: arrow][AltContent: textbox (lateral axis)][AltContent: textbox (third graphic object)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    839
    678
    media_image1.png
    Greyscale

With reference to claims 8-9, Desai teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 3.
The difference between Desai and claims 8-9 is the explicit recitation that the graphic objects is printed on a backsheet film or on nonwovens. 
Weber teaches multiple graphics that are printed on the absorbent article (col. 20, lines 48-57) on a backsheet film or nonwoven as set forth in col. 3, lines 42-46 and in col. 12, lines 16-18. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Desai with the graphics as taught by Weber in order to provide the article with motivational and educations mechanisms to use to improve the speed and quality of the toilet training process as taught by Weber in col. 3, lines 34-36.
With reference to claims 8-9, Desai teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 3.
The difference between Desai and claims 8-9 is the explicit recitation that the graphic objects is printed on a backsheet film or on nonwovens. 
Weber teaches multiple graphics that are printed on the absorbent article (col. 20, lines 48-57) on a backsheet film or nonwoven as set forth in col. 3, lines 42-46 and in col. 12, lines 16-18. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Desai with the graphics as taught by Weber in order to provide the article with motivational and educations mechanisms to use to improve the speed and quality of the toilet training process as taught by Weber in col. 3, lines 34-36.

 
With reference to claims 10, Desai teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 3.
The difference between Desai and claim 10 is the explicit recitation that the first and second substrates comprise graphics that form the appearance of a waistband. 
Weber teaches first and second substrates comprising graphics that form the appearance of a waistband (62) as shown in figure 2. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Desai with the graphics as taught by Weber in order to provide the article with motivational and educations mechanisms to use to improve the speed and quality of the toilet training process as taught by Weber in col. 3, lines 34-36.
With reference to claims 11-16, Desai discloses a method of constructing a pull-on disposable absorbent article [0002] comprising two leg openings and a waist opening, the article having a first waist region, a second waist region, and a crotch region disposed therebetween as shown in figure 1A.
Desai discloses elasticizing substrates [0004] and discloses that the elastomeric laminate may be used for portions of the article which include the waist regions, the outer cover and the side panels [0037]. 
The first and second laminates are attached together to form first (left side) and second (right side) side seams as set forth in [0037] and as shown in figure 1A.


The difference between Desai and claims 11-16 is the explicit recitation of forming a chassis comprising a topsheet, a backsheet, and a core therebetween and that the graphics are specifically printed on the nonwoven and viewable from a garment-facing side of the article.
Weber teaches an analogous absorbent article that includes side panels constructed of a elastomeric laminate as set forth in col. 15, lines 35-57.
While it is well known in the art that absorbent articles include a topsheet, a backsheet and a core therebetween, Weber teaches the same in col. 13, lines 46-49.
Weber also teaches multiple graphics that are printed on the absorbent article (col. 20, lines 48-57). 
The outer cover (40) nonwoven (col. 12, lines 7-9) extends continuously from front to rear waist region (figure 2) and includes first (rainbow) and second (sun) graphic objects (figure 2). A third graphic object (see annotated figure 2 above) may also be printed on the chassis. 
The first and second graphic objects are printed adjacent to at least one side seam as shown in figures 2 and 9.
A fourth graphic object (cl 12) is also printed on the chassis and viewable from a wearer-facing side of the article (see annotated figure 2 above).  
Graphics may also be present in four (cl.14) side zones (cl. 13) and in a central zone (cl. 15) as shown in annotated figure 2 above.
Graphics (64) are also present in each of two leg band zones as shown in figure 2.
All of the graphics are also viewable from the garment-facing side of the article as shown in figures 1, 1A and 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Desai with the graphics as taught by Weber in order to provide the article with motivational and educations mechanisms to use to improve the speed and quality of the toilet training process as taught by Weber in col. 3, lines 34-36.
With reference to claims 17 and 18, Desai discloses a method wherein the outer cover [0037] is elastic in more than one direction as set forth tin [0004] and in [0068].  
With reference to claim 19, Desai discloses the step of ring rolling the outer cover as set forth in [0066].  
With respect to claim 20, Desai discloses an outer cover comprising pre-stretched elastomers as set forth in [0069].  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,307,302. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-20 of U.S. Patent No. 10,307,302. 
The limitations of claims 1-2 of the instant application can be found in claims 1-2 and 12 of U.S. Patent No. 10,307,302.
The limitations of claim 3 of the instant application can be found in claim 1 of U.S. Patent No. 10,307,302. 
The limitations of claim 5 of the instant application can be found in claim 20 of U.S. Patent No. 10,307,302.
The limitations of claim 7 of the instant application can be found in claim 4 of U.S. Patent No. 10,307,302.
 The limitations of claim 10 of the instant application can be found in claim 6 of U.S. Patent No. 10,307,302.
The limitations of claim 16 of the instant application can be found in claim 11 of U.S. Patent No. 10,307,302. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider et al. (US 6,964,720) is cited for the discussion of preparing elastomeric nonwoven laminates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781